Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ABERDEEN FUNDS Supplement to the Aberdeen Funds Statement of Additional Information dated June 23, 2008, as amended October 2, 2008 The following replaces the section titled Portfolio Managers under Investment Advisory and Other Services and Appendix C-Portfolio Managers-Other Managed Accounts: Portfoli o Managers Appendix C contains the following information regarding the portfolio manager(s) identified in the Funds Prospectus: (i) a description of the portfolio managers compensation structure and (ii) information regarding other accounts managed by the portfolio manager and potential conflicts of interest that might arise from the management of multiple accounts. Information relating to each portfolio managers ownership in the Funds contained in this SAI that he or she manages, as of August 31, 2008, is set forth in the chart below. Portfolio Manager Portfolio Managed Dollar Range of Portfolio Shares Owned Paul Atkinson Select Equity Fund $0 Select Small Cap Fund $0 Small Cap Fund $0 Small Cap Value $0 Christopher Baggini Select Growth Fund $50,001-$100,000 Equity Long-Short Fund $0 Small Cap Growth Fund $1-$10,000 Ralph Bassett Select Equity Fund $0 Select Small Cap Fund $0 Technology and Communications Fund $1-$10,000 Natural Resources Fund $0 Small Cap Fund $0 Small Cap Value Fund $0 Douglas Burtnick Health Sciences Fund $1-$10,000 Global Financial Services Fund $1-$10,000 Select Growth Fund $0 Equity Long-Short Fund $50,001-$100,000 Small Cap Growth Fund $0 Joseph Cerniglia Hedged Core Equity Fund $1-$10,000 Small Cap Opportunities Fund $1-$10,000 Richard Fonash Optimal Allocations Fund: Defensive $0 Optimal Allocations Fund: Growth $0 Optimal Allocations Fund: Moderate $0 Optimal Allocations Fund: Moderate Growth $0 Optimal Allocations Fund: Specialty $0 Portfolio Manager Portfolio Managed Dollar Range of Portfolio Shares Owned Jason Kotik Select Equity Fund $0 Select Small Cap Fund $0 Natural Resources Fund $0 Small Cap Growth Fund $0 Select Growth Fund $0 Equity Long-Short Fund $0 Small Cap Fund $0 Small Cap Value Fund $0 Michael J. Manzo Select Small Cap Fund $0 Small Cap Fund $0 Small Cap Value Fund $0 Robert Mattson Technology and Communications Fund $0 Allison Mortensen Optimal Allocations Fund: Defensive $0 Optimal Allocations Fund: Growth $0 Optimal Allocations Fund: Moderate $0 Optimal Allocations Fund: Moderate Growth $0 Optimal Allocations Fund: Specialty $0 Stuart Quint Select Equity Fund $0 Select Small Cap Fund $0 Global Financial Services Fund $0 Jean Rhee Health Sciences Fund $0 Shahreza Yusof Select Equity Fund $0 Select Small Cap Fund $0 Joe OConnor Select Mid Cap Growth Fund $0 Charles Awdry China Opportunities Fund $0 Brian ONeill International Equity Fund $0 Christopher Palmer Developing Markets Fund $0 Neil Rogan Select Worldwide Fund $0 Ben Walker International Equity Fund $0 Global Utilities Fund $0 Karl Knas Select Small Cap Fund $0 Carl Wilk Select Small Cap Fund $0 Frank Biondo Tax-Free Income Fund $0 Lori A. Cohane Tax-Free Income Fund $0 OTHER MANAGED ACCOUNTS The following chart summarizes information regarding accounts for which each portfolio manager has day-to-day management responsibilities. Accounts are grouped into the following three categories: (1) mutual funds; (2) other pooled investment vehicles; and (3) other accounts. To the extent that any of these accounts pay advisory fees that are based on account performance (performance-based fees), information on those accounts is provided separately. The figures in the chart for the category of mutual funds only include those Funds listed under each portfolio managers name in the opposite column that were managed by the portfolio manager as of August 31, 2008. - 2 - Name of Portfolio Manager/Aberdeen Funds Managed Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category (as of August 31, 2008) Aberdeen Asset Management Paul Atkinson Select Equity Fund Select Small Cap Fund Small Cap Fund Small Cap Value Fund Mutual Funds: 2 accounts, $48,015,350 total assets Other Pooled Investment Vehicles: 6 accounts, $812,160,754 total assets Other Accounts: 2 accounts, $68,337,459 total assets Christopher Baggini Select Growth Fund Equity Long-Short Fund Small Cap Growth Fund Mutual Funds: 6 accounts, $642,970,250 total assets (1 account, $50,878,692 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 1 account, $3,175,994 total assets (the advisory fee is based on performance) Other Accounts: 1 account, $14,304,485 total assets Ralph Bassett Select Equity Fund Select Small Cap Fund Technology and Communications Fund Natural Resources Fund Small Cap Fund Small Cap Value Fund Mutual Funds: 4 accounts, $105,443,816 total assets Other Pooled Investment Vehicles: 4 accounts, $767,020,771 total assets Other Accounts: 2 accounts, $68,337,459 total assets Douglas Burtnick Health Sciences Fund Global Financial Services Fund Select Growth Fund Equity Long-Short Fund Small Cap Growth Fund Mutual Funds: 9 accounts, $774,321,000 total assets (3 accounts, $138,421,625 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 1 account, $3,175,994 total assets (for which the advisory fee is based on performance) Other Accounts: 1 account, $14,304,485 total assets Joseph Cerniglia Hedged Core Equity Fund Small Cap Opportunities Fund Mutual Funds: 4 accounts, $2,619,717,868 total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 2 accounts, $56,740,220 total assets Richard Fonash Optimal Allocations Fund: Defensive Optimal Allocations Fund: Growth Optimal Allocations Fund: Moderate Optimal Allocations Fund: Moderate Growth Optimal Allocations Fund: Specialty Mutual Funds: 5 accounts, $207,451,096 total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 0 accounts, $0 total assets - 3 - Name of Portfolio Manager/Aberdeen Funds Managed Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category (as of August 31, 2008) Jason Kotik Select Equity Fund Select Small Cap Fund Natural Resources Fund Small Cap Growth Fund Select Growth Fund Equity Long-Short Fund Small Cap Fund Small Cap Value Fund Mutual Funds: 4 accounts, $191,989,535 total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 0 accounts, $0 total assets Michael J. Manzo Select Small Cap Fund Small Cap Fund Small Cap Value Fund Mutual Funds: 2 accounts, $601,332,286 total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 0 accounts, $0 total assets Robert Mattson Technology and Communications Fund Mutual Funds: 2 accounts, $57,433,466 total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 0 accounts, $0 total assets Allison Mortensen Optimal Allocations Fund: Defensive Optimal Allocations Fund: Growth Optimal Allocations Fund: Moderate Optimal Allocations Fund: Moderate Growth Optimal Allocations Fund: Specialty Mutual Funds: 5 accounts, $207,451,096 total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 0 accounts, $0 total assets Stuart Quint Select Equity Fund Select Small Cap Fund Global Financial Services Fund Mutual Funds: 4 accounts, $138,392,873 total assets (for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 0 accounts, $0 total assets Jean Rhee Health Sciences Fund Mutual Funds: 2 accounts, $98,337,021 total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 0 accounts, $0 total assets Shahreza Yusof Select Equity Fund Select Small Cap Fund Mutual Funds: 2 accounts, $48,015,350 total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 0 accounts, $0 total assets Security Investors LLC Joe OConnor Select Mid Cap Growth Fund Mutual Funds: 2 accounts, $138,828,517 total assets Other Pooled Investment Vehicles: 1 account, $207,538,463 total assets Other Accounts: 15 accounts, $13,456,551 total assets -4 - Name of Portfolio Manager/Aberdeen Funds Managed Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category (as of August 31, 2008) Gartmore Global Partners Charles Awdry China Opportunities Fund Mutual Funds: 1 account, $60,702,337 total assets Other Pooled Investment Vehicles: 1 account, $984,502,148 total assets Other Accounts: 0 accounts, $0 total assets Brian ONeill International Equity Fund Mutual Funds: 2 accounts, $498,190,644 total assets (l account, $93,134,146 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 3 accounts, $462,852,474 total assets Other Accounts: 1 account, $20,153,625 total assets Christopher Palmer Developing Markets Fund Mutual Funds: 4 accounts, $856,721,086 total assets (2 accounts, $581,538,213 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 6 accounts, $2,687,844,479 total assets Other Accounts: 8 accounts, $869,065,727 total assets (7 accounts, $565,730,704 total assets for which the advisory fee is based on performance) Neil Rogan Select Worldwide Fund Mutual Funds: 3 accounts, $199,808,765 total assets (1 account, $35,182,986 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 5 accounts, $1,765,328,099 total assets Other Accounts: 9 accounts, $1,703,524,644 total assets (4 accounts, $782,790,602 total assets for which the advisory fee is based on performance) Ben Walker International Equity Fund Global Utilities Fund Mutual Funds: 4 accounts, $560,685,864 total assets (2 accounts, $134,635,806 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 1 account, $54,171,033 total assets Other Accounts: 4 accounts, $499,998,106 total assets (3 accounts, $479,844,480 total assets for which the advisory fee is based on performance) - 5 - Name of Portfolio Manager/Aberdeen Funds Managed Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category (as of August 31, 2008) NorthPointe Capital LLC Karl Knas Select Small Cap Fund Mutual Funds: 2 accounts, $121,468,066 total assets (Sub-advised Funds) Other Pooled Investment Vehicles: 1 account, $20,705,897 total assets Other Accounts: 55 accounts, $1,272,426,582 total assets Carl Wilk Select Small Cap Fund Mutual Funds: 3 accounts, $202,247,538 total assets (Sub-advised Funds) Other Pooled Investment Vehicles: 1 account, $20,705,897 total assets Other Accounts: 48 accounts, $1,114,677,368 total assets Credit Suisse Asset Management, LLC Frank Biondo Tax-Free Income Fund Mutual Funds: 0 accounts, $0 total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 377 accounts, $2.7 billion total assets Lori A. Cohane Tax-Free Income Fund Mutual Funds: 0 accounts, $0 total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 377 accounts, $2.7 billion total assets Additional copies of the Prospectus and Statement of Additional Information may be obtained by calling Aberdeen Funds Shareholder Services at 866-667-9231. THIS SUPPLEMENT IS DATED NOVEMBER 14, 2008 Please keep this supplement for future reference - 6 -
